Citation Nr: 1144928	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic ear disorder, other than hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2005 rating decision issued by the Regional Office (RO) in Columbia, South Carolina that denied reopening the Veteran's claim.  

In October 2010, this matter was reopened and remanded for further development, to include a VA examination.  

The October 2010 rating decision also remanded the issue of entitlement to service connection for prostatitis.  Subsequently, service connection for that disorder was awarded in a February 2011 rating decision.  Consequently, such matter is no longer before the Board.

Finally, the Board notes that service connection has been granted for bilateral hearing loss and tinnitus.  Accordingly, the scope of the present claim is found to involve an ear disorder other than bilateral hearing loss and tinnitus.


FINDING OF FACT

A chronic ear disability, other than hearing loss and tinnitus, was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a chronic ear disability that is related to service.


CONCLUSION OF LAW

A chronic ear disorder (other than hearing loss and tinnitus) was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Pursuant to the October 2010 Board remand, an October 2010 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, complete notice was ultimately furnished, and the claim was thereafter readjudicated, most recently in May 2011.  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a VA examination in December 2010 (with addendum opinions issued in March 2011 and April 2011) to determine whether his claimed disorder is related to his active service.  The Board finds that the April 2011 VA addendum opinion is adequate because, as shown below, it was based upon a thorough review of the pertinent medical history.  The VA examiner had knowledge of the Veteran's lay assertions and current complaints, and described the claimed ear disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination or opinion. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the October 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to provide notice complying with the requirements set forth in Dingess, and to afford the Veteran an examination to determine the nature and etiology of any current ear disorder (other than the service-connected hearing loss).  The examiner was then asked to provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a chronic ear disorder that was due to a disease or injury that occurred during active military service.  Upon remand, as indicated, an October 2010 letter notified the Veteran of what was needed to establish a disability rating and effective date; and an adequate VA examination with addendum opinion was performed in December 2010 and April 2011.  Thereafter, the AMC/RO readjudicated the matter in a May 2011 supplemental statement of the case, as directed by the Board.  

For the above reasons, the Board finds that there was substantial compliance with the October 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Veteran seeks entitlement to service connection for a chronic ear disorder (other than the hearing loss and tinnitus).  He contends that he was injured by an explosion that occurred near him when he was in Vietnam.  He has reported that since that time, he has experienced recurrent ear infections.  

As noted previously, service connection has been granted for bilateral hearing loss and tinnitus as a result of acoustic noise trauma sustained in service.
The Veteran's service treatment records show no complaints of, nor treatment for, a chronic ear disorder.  On January 1969 separation examination, the Veteran denied any complaints of an ear disorder, and clinical evaluation was normal.

Post-service, a January 1970 VA examination report documented scarred tympanic membranes in both ears.  All other findings, with the exception of high frequency hearing loss, were essentially normal.  

A January 1977 private treatment record documents otitis of the left ear.

Private medical records dated from May 2003 to June 2003 reflect treatment for bilateral ear pain with increased mucous.  The physician noted that the Veteran's tympanic membranes appeared slightly retracted.

Upon June 2005 VA audiological evaluation, the Veteran reported repeated ear infections after returning from Vietnam.  Otoscopy examination was normal.

A November 2006 VA audiological examination report further documented that the Veteran had cloudy tympanic membranes and that the tympanic membrane on the left side was discolored.  

On December 2010 VA ear examination, the Veteran reiterated his contentions that his chronic ear disorder was related to his military service.  Physical examination of the ears revealed tympanosclerosis in both eardrums, somewhat worse on the left than the right; normal canals and mastoid areas as well as external ears.  The examiner found the tympanosclerosis and the scarring of the drum to be totally independent of the Veteran's sensorineural loss.  He added that the tympanosclerosis and the middle ear admittance evaluation were of little clinical consequence and required no treatment.  He clarified that, functionally, the middle ear space has been documented as normal.

In a March 2011 addendum opinion, the examiner opined:

"In the assessment aspect of my dictation in December it was in regards to the hearing loss and ear problems.  As I mentioned in that assessment I viewed the tympanosclerosis and eardrum scarring to be independent of the sensorineural loss that he had documented on his audiometric evaluation.  In regards to the scarring of the drum, it may very well be related to in fact healed spontaneous drum repair but tympanosclerosis is in fact a phenomenon that is related to scarring and calcium deposition in the eardrum as a result of old inflammatory changes in the drum tissues themselves.  In this particular situation they are of little consequence as far as effecting any problems with his hearing and in fact they are just incidental findings for the most part, and having mentioned them and applying a diagnosis of tympanosclerosis is simply a matter of demonstrating that this was seen by observation during this evaluation."

On April 2011 addendum opinion, the examiner opined:

" . . . In regards to this most recent request that in an attempt to confirm or not confirm the fact that [tympanosclerosis] is actually related to a service connected problem there is no evidence in his past records or c-files to suggest that there was any inflammatory processes in the middle ear space that would precipitate the tympanosclerosis.  Although he has been noted as having normal evaluations as far back as 1967 and 1968 in his c-file it is not without surprise that the lack of even mentioning the tympanosclerosis in view of the fact that this is a sort of process in the drum that only a specialized observer would identify and even comment on.

In summary I do not think that there is any military history to support the fact that tympanosclerosisis is [related to] service and is better than 50 percent less likely as not that it is not service-connected..."

Based on a review of the evidence, the Board finds that service connection is not warranted for a chronic ear disorder, other than the already service-connected hearing loss and tinnitus. 

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a chronic ear disorder.  In the absence of competent evidence of a current medical diagnosis of a chronic ear disorder, service connection for such disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Here, while the January 1970 VA examination report (within the first postservice year) does show scarring of the tympanic membranes, it is silent for any other findings related to the ears, other than the notation of decreased bilateral hearing acuity.  Additionally, the VA examiner from the December 2010 ear examination has stated in various opinions that the Veteran's noted tympanic scarring is an incidental finding and is in no way representative of a disability.  In other words, while a diagnosis is reflected, there is no established symptomatology associated with such diagnosis.  Without any such manifestations, there is no disability upon which an award of service connection could be predicated.

Again, the Veteran's in-service exposure to noise is not in dispute here.  Moreover, the Board acknowledges his contentions that grenade blasts in-service caused him to have the scarring of his eardrums that is evidenced in the post-service record.  However, the fact remains that there is no medical finding of manifestations associated with such scarring.  Rather, the VA examiner indicated that the scarring represented incidental findings and required no form of treatment.  Given his expertise, his opinion is deemed to be the most probative evidence of record on this point.  Accordingly, as no symptoms have been established as resulting from the Veteran's eardrum scars, his claim of entitlement to service connection for such an ear disability other than hearing loss and tinnitus must fail. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic ear disorder, other than hearing loss and tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


